Undercofler, Presiding Justice.
This appeal follows an award of attorney fees to the wife, granted upon remittitur of the case from this court. In the earlier case (Shell v. Shell, 239 Ga. 566 (238 SE2d 99) (1977)), the only issue on appeal to this court was permanent alimony. The temporary alimony issue, which includes attorney fees, "remains in the breast of the trial court and may be revised in the discretion of the trial court at any time prior to the final determination of the caseN Shepherd v. Shepherd, 233 Ga. 228, 232 (210 SE2d 731) (1974) . "Final determination” may include appeals to this court. George v. George, 233 Ga. 637 (212 SE2d 813) (1975); Chlupacek v. Chlupacek, 226 Ga. 520 (175 SE2d 834) (1970).

Judgment affirmed.


All the Justices concur.